        Case 4:15-cv-00951-MAK Document 500 Filed 12/08/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
JOEL SNIDER                                   : CIVIL ACTION
                                              :
                     v.                       : NO. 15-951
                                              :
PENNSYLVANIA DEPT. OF                         :
CORRECTIONS, et al.                           :

                                          ORDER

       AND NOW, this 8th day of December 2020, upon considering the Motion to dismiss filed

by Medical Defendants Jennifer Herrold, Karen Kaskie, Dr. Martinez, Dr. Pushkalai Pillai and Dr.

Polmueller (ECF Doc No. 358), Plaintiff’s Response (ECF Doc. No. 487), and Medical

Defendants’ Reply (ECF Doc. No. 491), fulfilling our obligations under 28 U.S.C. § 1915, and for

reasons in the accompanying Memorandum, it is ORDERED the Motion (ECF Doc No. 358) is

GRANTED and we further dismiss Jennifer Herrold, Karen Kaskie, Dr. Martinez, Dr. Pushkalai

Pillai and Dr. Polmueller under 28 U.S.C. § 1915.


                                                    ______________________
                                                    KEARNEY, J.
